Citation Nr: 0016419	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  97-17 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida





THE ISSUE

Entitlement to nonservice-connected burial benefits.

 


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1956. This matter comes on appeal from a February 1997 
decision by the St. Petersburg, Florida, VA Regional Office.


FINDING OF FACT

The veteran, who was entitled to nonservice-connected 
disability pension benefits, died on January [redacted], 1997 in the 
emergency room of University Community Hosptial, Tamarac, 
Florida.


CONCLUSION OF LAW

The criteria for payment of nonservice-connected burial 
benefits are not met.  38 C.F.R. §§ 3.1600, 3.1605 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For the purpose of payment of burial expenses the term 
"veteran" includes a person who died during a period deemed 
to be active military, naval or air service. The period of 
active service upon which the claim is based must have been 
terminated by discharge or release from active service under 
conditions other than dishonorable. 

(b) If a veteran's death is not service-connected, an amount 
may be paid toward the veteran's funeral and burial expenses 
including the cost of transporting the body to the place of 
burial. At the time of death, the veteran must be in receipt 
of pension or compensation. 

(c) If a person dies from nonservice-connected causes while 
properly hospitalized by VA, there is payable an allowance 
for the actual cost of the person's funeral and burial, and 
an additional amount for transportation of the body to the 
place of burial. For burial allowance purposes, the term 
"hospitalized by VA" means admission to a VA facility (as 
described in 38 U.S.C. 1701(3)) for hospital, nursing home, 
or domiciliary care under the authority of 38 U.S.C. 1710 or 
1711(a); admission (transfer) to a non-VA facility (as 
described in 38 U.S.C. 1701(4)) for hospital care under the 
authority of 38 U.S.C. 1703; admission (transfer) to a 
nursing home under the authority of 38 U.S.C. 1720 for 
nursing home care at the expense of the United States; or 
admission (transfer) to a State nursing home for nursing home 
care with respect to which payment is authorized under the 
authority of 38 U.S.C. 1741. 38 U.S.C. 2303(a); 38 C.F.R. 
§ 3.1600.
 
An amount may be paid for the funeral, burial, plot, or 
interment expenses of a person who dies while in a hospital, 
domiciliary, or nursing home to which he or she was properly 
admitted under authority of the Department of Veterans 
Affairs. In addition, the cost of transporting the body to 
the place of burial may be authorized. 

(a) Death enroute. When a veteran while traveling under 
proper prior authorization and at Department of Veterans 
Affairs expense to or from a specified place for the purpose 
of: (1) Examination; or (2) Treatment; or (3) Care, dies 
enroute, burial, funeral, plot, interment, and transportation 
expenses will be allowed as though death occurred while 
properly hospitalized by the Department of Veterans Affairs. 
38 C.F.R. § 3.1605.

Here, at the time of his death, the veteran was entitled to 
nonservice-connected disability pension benefits, but his 
income exceeded the maximum annual pension rate and thus 
precluded actual payment of monetary benefits. The criteria 
for payment of nonservice-connected burial benefits also 
include the requirement that the veteran die while properly 
hospitalized by VA. Hospitalized by VA includes admission to 
a VA hospital, domiciliary, or nursing home, or a duly 
authorized nursing home. The veteran died in the emergency 
room of a non-VA hospital. It has not been contended that his 
transportation to University Community Hospital was 
authorized or paid by VA. 

Although the appellant avers that she would have taken the 
veteran to a VA facility but for the severity of his medical 
condition, the provisions of 38 C.F.R. § 3.1600 contain no 
exception for this situation. As the veteran's demise did not 
occur while he was properly hospitalized by VA as required by 
38 C.F.R. § 3.1600, payment of nonservice-connected burial 
benefits to the appellant is not warranted.  Sabonis v. 
Brown, 6 Vet. App. 426, 430.



ORDER

Entitlement to nonservice-connected burial benefits is 
denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

